Name: Commission Regulation (EEC) No 3399/91 of 21 November 1991 amending Regulation (EEC) No 137/79 on the institution of a special method of administrative cooperation for applying intra-Community treatment to the fishery catches of vessels of Member States
 Type: Regulation
 Subject Matter: international law;  fisheries
 Date Published: nan

 22. 11 . 91 Official Journal of the European Communities No L 320/19 COMMISSION REGULATION (EEC) No 3399/91 of 21 November 1991 amending Regulation (EEC) No 137/79 on the institution of a special method of administrative cooperation for applying intra-Community treatment to the fishery catches of vessels of Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 27 and 396 thereof, Whereas Commission Regulation (EEC) No 137/79 ('), as last amended by Regulation (EEC) No 3634/89 (2), intro ­ duced a special method of administrative cooperation for applying intra-Community treatment to the fishery catches of vessels of Member States ; Whereas under the terms of Council Regulation (EEC) No 1 9 1 1 /9 1 (3) and with effect from 1 July 1991 , the Canary Islands became part of the customs territory of the Community ; Whereas Regulation (EEC) No 137/79 should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 In Article 14a of Regulation (EEC) No 137/79, paragraphs 1 and 2 shall be replaced by the following : * 1 . For the purposes of Articles 1 and 2, vessels definitively entered in the registers of the competent authorities at local level (registros de base) of Ceuta or Melilla shall not be considered as vessels of a Member State. 2. The customs authorities at the port of registry or home port of a fishing vessel definitively entered in the registers of the competent authorities at local level (registros de base) of Ceuta or Melilla shall not be entitled to issue booklets of T2M forms to such a vessel.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1991 . For the Commission Christiane SCRIVENER Member of the Commission (  ) OJ No L 20, 27. 1 . 1979, p. 1 . 0 OJ No L 355, 5 . 12. 1989, p. 22. 0 OJ No L 171 , 29. 6. 1991 , p. 1 .